DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  
"each of the rollers moving between" appears to be grammatically improper. Consider: ––each of the rollers moves between––.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1 recites the limitation "an included angle with a small degree is formed between each of the latching surfaces and the central area of each of the sides". 

However, claim 1 also recites that "each of the latching surfaces has an inner side connected to the central area and an outer side away from the central area, a concave state of each of the latching surfaces is gradually concaved inwardly from the inner side to the outer side" [emphasis added]. This means that there are multiple possible angles formed between the central area and the latching surface (α and ß, see annotated fig. 1). 
[AltContent: textbox (Annotated Fig. 1 )]
    PNG
    media_image1.png
    638
    581
    media_image1.png
    Greyscale


Additionally, the claim could be interpreted as requiring the included angle to be formed between each individual latching surface and every one of the of central areas corresponding to each side (so a single latching surface would form the included angle with every single central area, which would then be repeated for each latching surface). 
Applicant may wish to consider language similar to: "for each concave latching surface, an angle with a small degree is formed between the inner side and the connected central area"
Claims 2-15 depend from claim 1 and do not resolve the ambiguity.

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “arc surface” in claims 11-15 is incompatible with the term “a polygonal driving member,” used in claim 1. 
A polygon is a closed plane figure bounded by straight lines1. Claims 11-15 recite the additional limitation that "each of the latching surfaces is an arc surface." Arc surfaces are not straight lines, so the added limitations require that the driving member no longer be polygonal or necessitate the use of the word "polygonal" in a fashion different than is commonly understood in the art. So the term “Polygonal”, as used in claims 11-15 (which contain every limitation of claim 1), is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US PGPub 2005/0120832).
Regarding claim 1, Chiang teaches a roller wrench comprising: 
a body (10) with a head (11), 
a circular chamber being disposed in the head (12); 
a driving member (40) being a regular polygonal component with a plurality of sides (six sides, see paragraph [0031]), the driving member being installed in the chamber of the head (see Chiang figs. 6 and 9) and capable of rotating in the chamber (see Chiang paragraphs 0028]-[0030]; 
a plurality of rollers (50) with a quantity the same as a quantity of the sides of the driving member (six rollers, see Chiang paragraph [0033], the rollers being installed in the chamber and respectively located between the sides of the driving member and a peripheral wall of the chamber (see Chiang fig. 9); and 
a reversing knob (30) rotatably installed on the head, the reversing knob being capable of driving the rollers to move in the chamber, so that each of the rollers moving between one edge and another edge of each of the sides of the driving member (see Chiang paragraph [0036]); 
wherein: 
each of the sides of the driving member has a central area (recess 43), 
a concave latching surface is respectively provided on two sides of the central area (angled portion between 43 and 45, see Chiang fig. 4),
each of the latching surfaces has an inner side connected to the central area and an outer side away from the central area (inner side at end of 43, outer side angled towards 45, see Chiang fig. 4), 
a concave state of each of the latching surfaces is gradually concaved inwardly from the inner side to the outer side (angle between surfaces forms concave portion from 43 to , see Chiang fig. 4); 
an included angle with a small degree is formed between each of the latching surfaces and the central area of each of the sides (angle between latching surface and central area, see Chiang fig. 4);
when each of the rollers is located on one edge of each of the sides, a peripheral surface of the roller contacts with the latching surface and the peripheral wall of the chamber, so that the body, the rollers and the driving member are latched with one another (see Chiang fig. 9 and paragraph [0036]).

Regarding claim 2, Chiang teaches the roller wrench as claimed in claim 1, wherein the central area of each of the sides is a flat surface (43 is flat, see Chiang fig. 4).

Regarding claims 3 and 4, Chiang teaches the roller wrench as claimed in claim 1, but does not teach that the included angle is between 1 degree and 10.4 degrees (claim 3) or that the included angle is between 4.3 degrees and 8.8 degrees (claim 4).
However, applicant has not indicated that the choice of angle has criticality, so selecting an angle in the claimed range would have been a matter of routine optimization for a person having ordinary skill in the art, and consequently would be a matter of obvious design choice.

Regarding claim 5, Chiang teaches the roller wrench as claimed in claim 1, wherein the driving member has a plurality of protrusions, and each of the protrusions is formed between the outer sides of the two adjacent latching surfaces (protrusions on corners between elements 43, see Chiang fig. 4).

Regarding claims 6-10, Chiang teaches the roller wrench as claimed in claims 1-5, wherein each of the latching surfaces is a flat surface (all external surfaces are flat, see Chiang fig. 4).

Regarding claims 11-15, Chiang teaches the roller wrench as claimed in claims 1-5, wherein each of the latching surfaces is an arc surface (curved surfaces, see Chiang fig. 9).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/183,301 (‘301) and claim 7 of copending Application No. 17/183,287 (‘287) (reference applications). 
Regarding claim 1, Claim 1 of the copending applications teaches every limitation in claim 1 of the present application except the detailed structure of the sides of the driving member. However, claim 8 of ‘301 and claim 7 of ‘287 teach precisely that structure and depend from claim 1. Because dependent claims include each and every limitation of the claims from which they depend, this means that claim 8 of ‘301 and claim 7 of ‘287 teach each and every limitation of claim 1 of the present application.
Claims 2 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of ‘287. 
Regarding claims 2 and 3, claims 8 and 9 teaches every added limitation and depend from claim 7, which teaches each and every limitation of claim 1.

Claims 2-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of ‘301 and claim 7 of ‘287 in view of Chiang. 
As described in the preceding rejections, Chiang teaches each additional element of the added claims that would not have already been obvious to a person having ordinary skill in the art. It would have been obvious to a person of ordinary skill to combine the teachings of Chiang with the devices of ‘301 or ‘287 as doing so represents the combination of known prior art elements according to known methods to yield predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MacPherson (US 5145042), which teaches a roller clutch wherein the bearings (32) rest in a recess with a convex profile (20, see MacPherson fig. 2) between protrusions (lobes 18); and wherein the ends of the recess include concave latching surfaces (ramp surfaces 46 and 48), which would have a small angle relative to the central area of recess (20), because of their concavity.
Wittkopp (US 7464801) teaches a structure similar to that of Macpherson (see, e.g. Wittkopp fig. 1), but with the race and cam inverted and with spring-paired rollers, rather than independent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Polygon.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/polygon. Accessed 6 May. 2022.